DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “406” (see page 10 paragraph [0049]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 13 paragraph [0064]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, claim 17 recites the limitation "the second latent space representation E(Y)" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 18-19, they are rejected because they depend directly or indirectly from claim 17 and claim 17 is rejected.
Examiner’s Note:
It seems that claim 17 should depend directly from claim 16 instead of claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Elmoznino (US 20200160153 A1)
super-resolution, GANs can be used to generate high-resolution images from low-resolution images. For example, in the field of inpainting, GANs can be used to reconstruct lost or deteriorated parts of images and/or videos. GANs can also be used in many other applications, such as for generating realistic domain-specific images (i.e., generating images that look real).”) AAPA doesn’t specifically disclose a generator, an encoder E and a discriminator D, wherein outputs of the encoder E are used to constrain the training of the generator G. Elmoznino discloses a generator, an encoder E and a discriminator D, wherein outputs of the encoder E are used to constrain the training of the generator G (figure 1 Elmoznino specifically discloses “The model may comprise a conditional cycle-consistent generative adversarial network (ccGAN) model. The model may comprise a Generator (G) and a Discriminator (D) respectively trained using the plurality of encodings encoded by an encoder (b). The Generator (G) may be conditioned with the plurality of encodings using convolutional conditional batch normal operations for each respective encoding of the plurality of encodings. The Discriminator (D) may be conditioned with the plurality of encodings using output projection operations for each respective encoding of the plurality of encodings. The encoder may be configured to encode the physical properties of each of the respective instances of The model may comprise the Generator (G) as trained” … “The computing device comprises: a storage device storing the model comprising a Generator, a Discriminator and an encoder, the model configured to condition the Generator and the Discriminator through training using a plurality of encodings from the encoder representing, in a continuous manner, physical properties of the effect to be applied and wherein the plurality of encodings are encoded from a plurality of respective discrete instances of the effect to be applied, the respective discrete instances including an instance representing no effect to be applied; and a processing unit configured to: receive training data and provide the training data in batches to the model to define the model as trained. The model may comprise a conditional cycle-consistent generative adversarial network (ccGAN) model” … “In a training instance, training is performed with training data comprising, for each batch, a real image from the first domain without the effect applied, a real image from the second domain with the effect applied and an encoding of the effect applied. Also used is an encoding of no effect applied (the white effect image). The model components (Generator and Discriminator) process the training data and loss function(s) are determined. The respective Generator and Discriminator parameters are adjusted in accordance with the loss function for the next training instance”). AAPA and Elmoznino are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by AAPA a model disclosed by Elmoznino. The suggestion/motivation for what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton.")
Regarding claim 20, AAPA and Elmoznino disclose claim 15. AAPA also discloses a VGG network (AAPA paragraph [0064] AAPA specifically discloses “VGG and VGG16 are named after the Visual Geometry Group at Oxford University and are described in Karen Simonyan, Andrew Zisserman (2015), very deep convolutional networks for large-scale image recognition. ICLR 2015”)
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-14 are allowed.
claims 1-14 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, training a generator G of a Generative Adversarial Network (GAN) by receiving in an encoder E a target data Y and an output G(Z) of the generator G, wherein the generator G generates the output G(Z) in response to receiving a random sample Z and wherein a discriminator D of the GAN is trained to distinguish which of the G(Z) and the target data Y is real data, training the encoder E to minimize a difference between a first latent space representation E(G(Z)) of the output G(Z) and a second latent space representation E(Y) of the target data Y, wherein the output G(Z) and the target data Y are input to the encoder E, and using the first latent space representation E(G(Z)) and the second latent space representation E(Y) to constrain the training of the generator G, as the applicant has claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hua (US 20190251721 A1) discloses controllable conditional image generation.
Zhong (US 20200349447 A1) discloses Optimizing Unsupervised Generative Adversarial Networks via Latent Space Regularizations.
Zhong (US 20200356810 A1) discloses Effective Structure Keeping for Generative Adversarial Networks for Single Image Super Resolution.
Lucas, “Generative Adversarial Networks and Perceptual Losses for Video Super-Resolution” Publication date 2018 Journal International Conference on Image Processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JUAN A TORRES/Primary Examiner, Art Unit 2636